Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s application 16/580,891 filed on 09/24/2019.
Claims 1-20 are currently pending for consideration

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Such claim limitation(s) is/are: “means for automatically formatting…” in claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 with limitation “means for automatically formatting…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The claims 19-20 are dependent from independent claim 18 and are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US 20130124964 A1, “Viegas”) in view of Hermoni et al. (US 10764150 B1, “Hermoni”).
As to claim 1, Viegas discloses In a content creation digital medium environment, a method implemented by at least one computing device, the method comprising: 
obtaining, by the at least one computing device, an indication of a style to apply to digital content; (Viegas discloses [0031-0032, 0038] the system comprises a computing apparatus… the application includes the receiver component that receives the document… include text editing capabilities such that the user is creating/modifying the document… assigned linkage, highlighted, certain background colors, different font/bold/italicized (i.e. style) to indicate to a reviewer of the document that contextually relevant attribute values are available).
obtaining, by the at least one computing device, an indication of at least one named entity category to which the style is to be applied; (Viegas discloses [0038] FIG. 3 shows the graphical user interface receives the text where some of such text (named entities in text) (i.e. named entity category) is highlighted… that named entities are assigned certain background colors, displayed in a different font than other text in the document, displayed in bold font, italicized (i.e. style), or the like to indicate contextually relevant attribute values).
identifying, by a machine learning system of the at least one computing device trained to identify the at least one named entity category, one or more occurrences of the at least one named entity category in the digital content; (Viegas discloses [0023] the classification system analyzes content of the document (the text of the document) to ascertain a context corresponding to a named entity… Depending on the context, the named entity may be refer (i.e. identify) to various fields of category of machine learning… automatically assign classes probabilistically to each named entity identified by the disambiguator component based upon context of the named entity in the document).
automatically formatting, by the at least one computing device, each of the one or more occurrences of the at least one named entity category in the digital content with the style, resulting in styled digital content; (Viegas discloses [0008-0009] named entities in the text of the document are automatically identified, attributes to named entity are automatically 
causing, by the at least one computing device, the styled digital content to be displayed; (Viegas discloses [0009] the named entities and attributes are provided to a web browser as annotations in a browser ready markup language, such as XML or HTML… highlighted (i.e. styled) in the text of the document to be reviewed).
Viegas discloses [0023] the classification system automatically identify and assign classes probabilistically to each named entity identified in the field of the machine learning.
However, Viegas may not explicitly disclose all the aspects of the identifying, by the at least one computing device, a false negative or a false positive in the one or more occurrences of the at least one named entity category in the digital content; and
training, by the at least one computing device responsive to identifying the false negative or the false positive, the machine learning system based on the false negative or the false positive.
Hermoni discloses identifying, by the at least one computing device, a false negative or a false positive in the one or more occurrences of the at least one named entity category in the digital content; and (Hermoni discloses [Abstract, col 15 ln 8-10] detect at least one occurrence of a respective classifier (i.e. named entity category) of the log data (i.e. digital content) with a AI model… measured/calculated according to a percentage of false-positive and/or false-negative detection of the particular classifier).  SBMCDocket No.: P9086-US 44
Hermoni discloses training, by the at least one computing device responsive to identifying the false negative or the false positive, the machine learning system based on the false negative or the false positive. (Hermoni discloses [col 8 ln 38-40, col 15 ln 8-10] an AI-engine using deep learning or machine learning technology to analyze training data based on log data… measured/calculated confidence level according to a percentage of false-positive and/or false-negative detection of the particular classifier).
identifying, by the at least one computing device, a false negative or a false positive in the one or more occurrences of the at least one named entity category in the digital content; and
training, by the at least one computing device responsive to identifying the false negative or the false positive, the machine learning system based on the false negative or the false positive would be obvious. The motivation to combine Viegas and Hermoni is to provide a fast and effective method for the network management using the artificial intelligent (AI). (See Hermoni [col 1 ln 47-48]).
As to claim 2, Viegas and Hermoni disclose The method as recited in claim 1, the method further comprising: 
obtaining, by the at least one computing device, an indication of one or more conditions that are to be satisfied in order for the style to be applied to an occurrence of a named entity category in the digital content; and (Viegas discloses [0023] the classification system analyzes content of the document (the text of the document) to ascertain (i.e. obtained) a context corresponding to a named entity… Depending on the context, the named entity may be refer to various fields of category of machine learning… automatically assign classes probabilistically to each named entity identified (i.e. obtained) by the disambiguator component based upon context of the named entity in the document).
the automatically formatting comprising automatically formatting only occurrences of the one or more occurrences of the named entity category in the digital content that satisfy the one or more conditions with the style. (Viegas discloses [0008-0009] named entities with the class in the text of the document are automatically identified (i.e. obtained), attributes (i.e. style) to named entity are automatically determined (i.e. satisfied)… the named entities and attributes corresponding (i.e. occurrence) to the named entity are annotated (i.e. format) in a browser ready markup language such as XML or HTML with attribute values for browsing).
As to claim 3, Viegas and Hermoni disclose The method as recited in claim 1, the style comprising one or more attributes that control the appearance of characters in the digital content. (Viegas discloses [0038] the named entities are assigned certain background colors, a different font, bold font, italicized (i.e. style), or the like to indicate contextually relevant attribute values).
As to claim 4, Viegas and Hermoni disclose The method as recited in claim 1, the obtaining the indication of the style and the obtaining the indication of the at least one named entity category comprising receiving user input specifying the style and the at least one named entity category. (Viegas discloses [0029] the system can identify that the user has typed (i.e. user input) a particular named entity with the attribute values into the document, can assign a class to such named entity based on other text in the document).
As to claim 5, Viegas and Hermoni disclose The method as recited in claim 1, further comprising displaying a user interface and receiving, via the user interface, user input to create and store the style and the at least one named entity category. (Viegas discloses [0028, 0049-0050] the creator of the web page can embed (i.e. user input) the attribute values into the web page… the memory may store attributes (i.e. style), classes, attribute values, etc… the user interface used to receiving input from a user).
As to claim 6, Viegas and Hermoni disclose The method as recited in claim 1, the identifying the false negative or the false positive comprising automatically identifying the false negative or the false positive based on the one or more occurrences of the at least one named entity category in the digital content as well as a user input changing a style of one or more characters in the digital content. (Hermoni discloses [Abstract, col 15 ln 8-10] detect (i.e. identify) at least one occurrence of a respective classifier (i.e. named entity category) of the log data (i.e. digital content) with a AI model… the confidence level is measured/calculated according to a percentage of false-positive and/or false-negative detection of the particular classifier. Viegas discloses [0029] the user has typed (i.e. user input) a particular named entity with the attribute values into the document, can assign a class to such named entity based on other text in the document. One of ordinary skill in the art would have recognized that the combined Hermoni and Viegas would teach/suggest the claimed limitation).
As to claim 7, Viegas and Hermoni disclose The method as recited in claim 1, the identifying the false negative or the false positive comprising identifying the false negative or the false positive based on user input specifying that one or more characters of the digital content are a false negative or a false positive. (Viegas explicitly discloses [0029] the user has typed (i.e. user input) a particular named entity with the attribute values into the document, can assign a class to such named entity based on other text (i.e. characters) in the document. Hermoni explicitly discloses [Abstract, col 15 ln 8-10] detect (i.e. identify) at least one occurrence of a respective classifier (i.e. named entity category) of the log data (i.e. digital content) with a AI model using the false-positive and/or false-negative detection of the particular classifier. One of ordinary skill in the art would have recognized that the combined Hermoni and Viegas would teach/suggest the claimed limitation).
As to claim 8, Viegas and Hermoni disclose The method as recited in claim 1, the identifying the false negative or the false positive comprising identifying a false negative, and the method further comprising automatically formatting the false negative with the style. (Hermoni explicitly discloses [Abstract, col 15 ln 8-10] detect (i.e. identify) at least one occurrence of a respective classifier (i.e. named entity category) of the log data (i.e. digital content) with a AI model using the false-positive and/or false-negative detection of the particular 
As to claim 9, Viegas and Hermoni disclose The method as recited in claim 1, the identifying the false negative or the false positive comprising identifying a false positive, and the method furtherSBMCDocket No.: P9086-US 46comprising returning the false positive to a prior style that the false positive had prior to automatically formatting the false positive with the style. (Hermoni explicitly discloses [Abstract, col 15 ln 8-10] detect (i.e. identify) at least one occurrence of a respective classifier (i.e. named entity category) of the log data (i.e. digital content) with a AI model using the false-positive and/or false-negative detection of the particular classifier. Viegas explicitly discloses [0021] automatically identify the named entities in the text of the document by comparing the pre-defined (i.e. prior style) named entities to be annotated (i.e. format) with attribute values. One of ordinary skill in the art would have recognized that the combined Hermoni and Viegas would teach/suggest the claimed limitation).
As to claim 10, Viegas and Hermoni disclose The method as recited in claim 1, the at least one named entity category comprising a user-defined named entity category. (Viegas discloses [0005] Named entity recognition (NER) seeks to locate and classify atomic elements in text into predefined (i.e. user-defined) categories, such as the names of persons, organizations, locations, expressions of times, quantities, monetary values, percentages).
Regarding claims 11 and 18, 12, 13-15, 16 and 20, and 19, these claims recite apparatus/system the performed by the method of claims 1, 2, 6-8, 9, and 3, respectively; therefore, the same rationale of rejection is applicable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Viegas in view of Hermoni and further in view of Pu et al. (US 20210042662 A1, “Pu”).
As to claim 17, Viegas in view of Hermoni disclose The computing device as recited in claim 11, the operations further including: 
However, Viegas in view of Hermoni may not explicitly disclose all the aspects of the receiving additional user input specifying an additional style to apply to a part of speech other than the at least one named entity category in the digital content;
identifying, by the machine learning system trained, one or more occurrences of the part of speech in the digital content;
applying the additional style to each of the one or more occurrences of the part of speech in the digital content, resulting in additionally styled digital content; and
causing the additionally styled digital content to be displayed.
Pu discloses receiving additional user input specifying an additional style to apply to a part of speech other than the at least one named entity category in the digital content; (Pu discloses [0038, 0121] capturing user input mechanics such as text or voice commands… receive or detect a user's input that signals a command or instruction… create a new template’s named identity with attributes such as category or theme, display style and format in the digital content) 
Pu discloses identifying, by the machine learning system trained, one or more occurrences of the part of speech in the digital content; (Pu discloses [0038-0041] receive or detect (i.e. identify) a user's input of speech that may signal a command or instruction, output via gathering, organizing, and rendering the desired information for display as defined by the disclosed methods of the heuristic and ML models (Machine learning system) & NLP and text analytics).
Pu discloses applying the additional style to each of the one or more occurrences of the part of speech in the digital content, resulting in additionally styled digital content; and (Pu discloses [0038-0041, 0121] receive or detect a user's input of speech that may signal a command or instruction, output via gathering, organizing, and rendering (i.e. applying) the 
Pu discloses causing the additionally styled digital content to be displayed. (Pu discloses [0039, 0121] output via gathering, organizing, and rendering (i.e. applying) the desired information for display as defined by the disclosed methods…using the new template’s named identity with attributes of display style and format in the digital content).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Viegas in view of Hermoni and Pu disclosing data processing with digital content using Machine learning which are analogous art from the “same field of endeavor”, and, when Pu’s receiving user speech input to create a new named template identity with display style attribute using AI model was combined with Viegas's annotating the attribute for an automatically identified named entity in a document, the claimed limitation on the receiving additional user input specifying an additional style to apply to a part of speech other than the at least one named entity category in the digital content;
identifying, by the machine learning system trained, one or more occurrences of the part of speech in the digital content;
applying the additional style to each of the one or more occurrences of the part of speech in the digital content, resulting in additionally styled digital content; and
causing the additionally styled digital content to be displayed would be obvious. The motivation to combine Viegas in view of Hermoni and Pu is to provide a method for information capture and retrieval from digital sources via user interactions with a set of user-defined and machine intelligence augmented prompt effectively). (See Pu [0002]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176